MEMORANDUM2
Howard B. Shantz, a federal prisoner, appeals pro se the district court’s summary judgment in favor of the Department of Justice (“DOJ”) in his action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994). We affirm.
Shantz’s contention that the district court erred by granting summary judgment is not persuasive. For purposes of summary judgment, affidavits describing an agency’s search procedures are sufficient “if they are relatively detailed in their description of the files searched and the search procedures, and if they are nonconclusory and not impugned by evidence of bad faith.” See Zemansky v. U.S. Envtl. Prot. Agency, 767 F.2d 569, 573 (9th Cir.1985).
Here, although Shantz alleged bad faith on the part of the government, mere allegations that the government is withholding documents do not undermine the adequacy of the affidavits provided by the defendant. See id. Accordingly, because the affidavits provided by the DOJ are detailed and nonconclusory, the district court properly granted summary judgment.
*463We decline to consider the discovery and sanction issues raised by Shantz for the first time on appeal. See International Union of Bricklayers v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985).
Shantz’s motion to file a late reply brief is granted. The Clerk shall file Shantz’s reply brief received on August 25, 2000.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.